Citation Nr: 0314990	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  02-12 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
April 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating action by which 
the RO denied the veteran's application to reopen a claim of 
service connection for a back disability. 


FINDINGS OF FACT

1.  By a decision entered in August 1988, the Board denied 
the veteran's claim of service connection for a back 
disorder.  

2.  Evidence received since the August 1988 Board denial is 
new, and is so significant that it must be considered to 
fairly decide the merits of the claim of service connection.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a back disability has 
been submitted.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By an August 1988 decision, the Board denied a claim of 
service connection for a back disorder.  Consequently, the 
Board can now consider the merits of the present claim of 
service connection only if "new and material evidence" has 
been submitted since the time of the prior final 
adjudication.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2001).  The Board's jurisdiction to reach 
the underlying claim and adjudicate it de novo depends upon 
whether new and material evidence has been received.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Id.  Further analysis beyond 
that question is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under 
§ 3.156(a), evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2001); Hodge v. West, supra.  (The 
definition of "new and material evidence" was changed in 
2001, but only as to claims filed on or after August 29, 
2001.  66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156).  The veteran's claim was filed 
before August 29, 2001.)  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The basis for the Board's August 1988 denial was that a back 
injury in service was acute and transitory in nature and 
resolved without residual disability; it was determined that 
a chronic back disorder was not incurred in or aggravated by 
active service.  38 C.F.R. §§ 3.303, 3.304 (2002).  At the 
time of that decision, the evidence of record included the 
veteran's contentions, medical and lay statements, and a VA 
examination report.  While this evidence showed that the 
veteran sustained a back injury during service and had back 
problems after service, it did not tend to show that the in-
service problem was chronic in nature or that it was 
otherwise related to the veteran's post-service difficulties.  

Evidence added to the file since the August 1988 decision 
includes a transcript of a videoconference Board hearing 
conducted in February 2003.  At that hearing the veteran 
testified that D.S., a treating physician, told the veteran 
that the veteran's back problems were very likely related to 
the in-service back injury.  The veteran also provided 
greater detail as to the problems he experienced since the 
in-service injury.

The Board finds that the veteran's testimony regarding the 
continued symptoms he experienced following the in-service 
injury constitutes new and material evidence.  His recitation 
of problems since service provides more information than was 
available previously, especially with respect to continuity 
of symptomatology.  While such evidence might not be accorded 
the same weight as medical nexus evidence, it does directly 
bear on the central question in this matter.  As such, and 
because it provides more insight into the continuing nature 
of the veteran's post-injury symptoms, his testimony is so 
significant that it must be considered in reaching the merits 
of the claim.  Therefore, the application to reopen the claim 
of service connection for a back disability is granted.  


ORDER

The application to reopen a claim of service connection for a 
back disability is granted.




REMAND

Because the Board has granted the application to reopen, the 
Board now must turn to the underlying claim of service 
connection.  

Service medical records reflect treatment for a back injury 
in September 1967 and no pertinent defects on the entrance or 
separation examination reports.  A letter dated in August 
1994 from D.S., D.O., reflects that the veteran has a 
herniated disc at L4-5, more toward the right side, with 
right sciatica.  Various lay statements in the claims file 
show that the veteran had problems with his back since the 
accident in service.  The veteran contends that his back 
problems are the result of the in-service injury.  Under the 
new duty-to-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), and because 
there is evidence of a present disability, evidence of an in-
service event, and evidence suggesting continuity of symptoms 
since military service, the veteran should be provided a VA 
examination to assess whether the current back disability is 
likely related to military service.  

Accordingly, the claim is REMANDED for the following action:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  The RO should provide the veteran a 
VA orthopedic examination.  The examiner 
should review the claims file.  
Thereafter, he or she should conduct an 
examination to ascertain whether the 
veteran has a present back disorder.  If 
the examiner finds that the veteran has a 
back disorder, the examiner should render 
an opinion on whether it is at least as 
likely as not that the veteran's present 
disability is related to military 
service, including the in-service injury.  
In reaching this opinion, the examiner 
should consider:  (1) the severity of the 
in-service injury as related by the 
veteran and the service medical records; 
(2) the veteran's testimony that his back 
problems began with the in-service back 
injury; (3) a medical statement showing 
complaints of low back pain and stiffness 
in 1987 (see, D.S., D.O. Letter, April 2, 
1987); (4) evidence showing a back injury 
after lifting a large garbage can to dump 
it into a dumpster in 1990 (see, D.S., 
D.O. Letter, June 12, 1990); and (5) 
evidence of a work related low back 
injury in May 1994 (see, M.F., P.T. 
Letter, October 21, 1994).  The examiner 
should provide supporting rationale for 
the medical nexus opinion.  

3.  After the development requested above 
has been completed, the RO should again 
review the record, including the newly 
associated evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

After giving the veteran opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period for response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable, the case should be 
returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran's 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

